DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 17 February 2021 and 14 May 2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Specification
The abstract of the disclosure is objected to because it includes the implied phrase “The invention relates to…”.  Correction is recommended.  See MPEP § 608.01(b), guideline (C).

Drawings
The drawings received on 14 May 2019 are acceptable.

Claim Objections
Claims 2-20 and 22 are objected to because of the following informalities.  Appropriate correction is required.
Regarding claims 2-20 and 22, The claims should recite “The linerless thermal label web according to…” to properly refer to the previously cited linerless thermal label web.
Claim 4 in line 2 should recite “…and wherein the amount of silica is…” for grammatical clarity.
Claim 5 in lines 2-3 should recite “…wherein the release liner has a coefficient of friction between 0.3 and 0.6, when measured against a glass surface…” for grammatical clarity.
Claim 9 in line 2 should recite “…wherein the base paper has a basis weight of 20-200 g/m2.” for grammatical clarity.
Claim 13 should refer to “silicone oil” which is the correct spelling.


Claim Rejections - 35 USC §§ 101 and 112
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 20 is rejected under 35 U.S.C. § 101 for being non-patentable subject matter, or in the alternative, under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 20, the claim is a “Use claim” and is not a proper process claim under § 101.  See MPEP § 2173.05(q).
Alternatively, the claim purports to claim a process without setting forth any steps involved in the process, and thus raises an issue of indefiniteness under §112(b).  See MPEP § 2173.05(q).
The Examiner suggests reciting a method with positive method steps, such as “Claim 20. A method of using the linerless thermal label web according to claim 1….” to overcome this rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6-11, 15-18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (U.S. Pub. 2014/0234558) in view of Maughan (U.S. Pub. 2012/0258271).
Regarding claim 1, Ikeda discloses an adhesive sheet for a thermosensitive recording label comprising an adhesive layer, a base layer, under layer, thermosensitive coloring layer, barrier layer, and release layer in this order, see abstract and p. 2, [0030].  This reads on the adhesive layer, thermal paper with a heat sensitive part, and 
Ikeda further describes that in examples, a surface of the release layer was strongly rubbed with a finger 10 times, and the degrees of release layer peeling was evaluated, see p. 13, [0197-0201].  The results shown in Table A2 on p. 14 include several examples with a release binding ability evaluated as “A” or “B”, signifying either A) the release layer was not peeled at all, or B) the glossiness of the area rubbed was slightly lowered.  Each of these appears to indicate that no peeling / rub off of the release layer occurred.  Note that a rating of “C” indicates that a “very small” amount of peeling was observed, see p. 13, [0200] and a rating of “D” indicates that peeling occurred.  None of the inventive examples show a rating of “D” and all but example A1 have a release layer binding ability of either “A” or “B”.  Thus, the rub off value of the release layer appears to be zero for these samples.  This appears to be consistent with the claimed limitation of a rub off value of less than 2% measured with FINAT test method FTM7.
The limitation “measured using the FINAT test method FTM7” is a limitation referring to the method of testing the rub off value of the release layer, and does not determine the patentability of the product.  The method of testing the product is not germane to the issue of patentability of the product itself.  Cf. MPEP § 2113 in regards to products made by different processes in which the product is the same or obvious over the product of the prior art, and MPEP § 2111.02(II) regarding preamble statements reciting the purpose or intended use of a product.  Using any accurate 
Ikeda does not disclose that the adhesive layer includes a deadening varnish at longitudinal edge areas to reduce the tackiness of the adhesive layer in those areas.
Maughan teaches a method for reducing the tack of a pressure-sensitive adhesive by applying an agent to a region of the adhesive to reduce the tackiness of the adhesive, see abstract and p. 2, [0014].  The deadening agent is applied around the outer perimeter of the adhesive as shown in FIGS. 2-5.  See also p. 3, [0037] describing applying the deadening agent to exposed edges of the adhesive such as the circumference of a die cut shape or any internal slits in the facestock or liner.  The labels may be used in thermal and thermal transfer printers, see p. 1, [0012] and p. 2, [0015].  Suitable deadening agents are described at p. 3, [0035].
Maughan and Ikeda are analogous because they are similar in structure and function, as each describes adhesive labels used with thermal printing.
It would have been obvious to one of ordinary skill in the art at the time of the invention to apply a deadening agent at longitudinal edges areas of the adhesive layer of Ikeda in order to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to apply a deadening agent because this reduces oozing of the adhesive around the die cut of the label during printing, which would lead to adhesive debris within the printer leading to jamming or premature peeling of labels from facestocks, see p. 1, [0009-0010].  Such problems can occur using any printer used for printing labels, see p. 1, [0010] and so minimizing adhesive ooze is a desirable feature.
Regarding claim 2, Ikeda describes applyling the release layer coating liquid in an amount of 1.0 g/m2 on a dry basis, see p. 11, [0167].  This is within the claimed range.
Regarding claim 3, Ikeda describes that the release layer is a cured product of a heat curing silicone resin, see p. 2, [0031].  The silicone resin may include a methacryl group, a methacrylamide group, or a thioacryl group, see p. 2, [0032].  An example material is Liquid G described at p. 10-11, [0163] which uses 100 parts by mass of the vinyl-group containing silicone resin and 3 parts of curing catalyst.  Thus the release layer comprises over 80% of the cross-linked silicone with vinyl groups.  Although Liquid G does not specify using acrylate functional silicone resin, such functional groups are described as suitable groups at p. 2, [0032] of Ikeda.  It thus would have been obvious to have selected acrylic functional groups one of the suitable disclosed vinyl functional groups of the silicone resin to arrive at the claimed invention.
Regarding claims 6-8, Ikeda describes that the label includes a release layer, a barrier layer (reading on a top coating layer), a thermosensitive coloring layer, an under layer (reading on a preliminary coating layer), and a base layer in order, see p. 2, [0020].  That the base may be paper, see p. 8, [0126-0128].  This structure reads on the layers of claim 6.  The barrier layer materials are described at p. 3, [0046-0052] and preferably include a polyvinyl alcohol, see p. 3, [0050].  This reads on the limitation of claim 7.
Ikeda teaches that the under layer includes a resin and filler and other components as necessary, see p. 5, [0079].  Suitable fillers include inorganic fillers which are also suitable for the barrier layer, see p. 5, [0082], and such fillers include 
Regarding claim 9, Ikeda gives an example base paper having a basis weight of 60 g/m2, see p. 11, [0165].  This is within the claimed range.
Regarding claim 10, Ikeda teaches including optional layers in the structure such as an image adjustment layer provided on the opposite surface (back surface) to a surface of the base where the thermosensitive coloring layer is provided, see p. 9, [0139].  This reads on the claimed back coating layer on the base paper opposite the preliminary coating layer.
Regarding claim 11, Ikeda teaches that the amount of adhesive is preferably from 10 to 25 g/m2, see p. 9, [0138].  This overlaps the claimed range.  As set forth in MPEP § 2144.05, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 15, Maughan shows the adhesive layer uniformly covering a surface area of the label, see FIG. 2.
Regarding claim 16, Maughan teaches that the region where deadening agent is applied has a width of 1.0 mm or 2.0 mm or 3.0 mm or 4.0 mm or 5.0 mm or more from the edge or circumference of the adhesive layer, see p. 3, [0042].
Regarding claim 17, Ikeda gives an example in which the label is cut to a size of 4 × 20 cm (40 x 200 mm), see p. 13, [0191].  Maughan teaches that the deadening × 200 mm label, which is within the range as taught in Maughan (see p. 3, [0042]) results in each deadened adhesive strip to be (2 ÷ 40 × 100%) = 5% of the width of the label.  
Regarding claim 18, although the references do not specify the width of the label web to be 50, 58, 76, 80, or 100 mm, Ikeda teaches that labels cut from the web may by 4 cm (40 mm) wide, see p. 13, [0191]. Thus the label web is larger than 40 mm.  Two such adjacent labels on the same web would be 80 mm wide prior to being cut.  It would have been obvious to have formed or cut the adhesive label web to any desired width based on the desired end use of the resulting linerless label.
Regarding claim 20, Ikeda teaches printing of the label laminates, see p. 13, [0202], and also teaches cutting of the labels, see p. 13, [0191].  These steps are performed prior to labeling of an article.  Similarly, Maughan teaches forming die cuts made to the label laminates, see p. 2, [0014], and teaches printing of the labels (see p. 2, [0015]) prior to applying the labels to articles, see p. 4, [0048].  See also p. 2, [0026].
Regarding claim 21, Ikeda gives an example in which the label is cut to a size of 4 × 20 cm (40 x 200 mm), see p. 13, [0191].  This reads on the claimed thermal label cut from the linerless thermal label web.
Regarding claim 22, Maughan teaches that after the deadening agent is applied to the adhesive, additional text and graphic printing may be done on the face of the label as necessary for each unique label printing order.  See p. 3, [0039].  While this does not specify graphics at the longitudinal edge areas of the linerless thermal label web, it is clear that the printing would be performed on the label as necessary for each unique printing order.  Accordingly, it would have been obvious to apply graphical print at the longitudinal edge areas of the linerless thermal label web as motivated by the demands of the unique printing order.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (U.S. Pub. 2014/0234558) and Maughan (U.S. Pub. 2012/0258271) as applied above, and further in view of Kline (U.S. Pat. 6,022,050).
Regarding claim 4, Ikeda and Maughan are relied upon as described above.  Although Ikeda teaches using a silicone release coating, Ikeda does not specify that the release coating composition also includes silica.
Kline describes a release coating composition for use with linerless labels, see abstract.  The coating composition includes a UV curable silicone compound having a reactive functionality such as an acrylic functionality, see col. 3, lines 48-52 and col. 5, lines 31-35.  The composition also includes silica powder with a particle size of about 2-10 microns, see col. 6, lines 13-24.  The silica powder is used in an amount of from about 6-12 wt. % of the coating composition, see col. 3, lines 20-25.  More preferably, the amount of silica is from about 8-12 wt. % of the coating composition, see col. 3, lines 32-37.  These amounts are within the claimed range.
id.  This is a feature also desired in Ikeda, see p. 13, [0197-0201].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (U.S. Pub. 2014/0234558) and Maughan (U.S. Pub. 2012/0258271) as applied above, and further in view of Read (U.S. Pub. 2015/0294602).
Regarding claim 5, Ikeda and Maughan are relied upon as described above.  Ikeda does not specify the release layer’s coefficient of friction.
Read describes labels and labelstock materials, see abstract.  The labels may be linerless, see FIG. 7 and p. 1, [0016-0017].  The release surface of the label includes a UV curable silicone polymer (see p. 5, [0075]).  Read describes that the surface coating can be adjusted to a desired gloss and have a tunable coefficient of friction, see p. 6, [0114] and p. 7, [0118-0119].  The coefficient of friction can be adjusted to be low when high speed processing through an apparatus desired, or a medium amount when relatively quick production but also a stackable product is desired, or a high coefficient of friction when the product is required to stick to itself or hold against itself easily, see p. 7, [0122].  Thus the coefficient can be adjusted from 0.2 to 2.0 depending on the 
Ikeda and Read are analogous as they are each drawn to linerless adhesive labels with release coatings.  It would have been obvious to have adjusted the outermost release layer coefficient of friction within the recited range based on the desired application of the label as described in Read at p. 7, [0118-0123].

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (U.S. Pub. 2014/0234558) and Maughan (U.S. Pub. 2012/0258271) as applied above, and further in view of Sasaki (U.S. Pat. 6,579,941).
Regarding claims 12-13, Ikeda and Maughan are relied upon as described above.  The references do not specify the styrene based polymer, tackifier, and oil containing adhesive composition.
Sasaki describes an adhesive composition for an adhesive sheet or label, see abstract.  The adhesive sheet may be linerless, see col. 3, lines 12-19.  A multilayer adhesive may be used.  Example 1 shown in Table 2 at col. 13 employs 35.5 weight parts of styrene-based elastomers (SIS and SB), 64 weight parts of tackifiers, 5 parts of Silwet L-7200 which is a silicone oil, and 6 parts of talc.  See col. 8, lines 47-64 teaching that Silwet L-7200 is an organopolysiloxane cutting aid.  Sasaki more generally teaches that the amount of tackifier is from about 50 to about 80 wt. % based on the total weight of tackifiers and elastomers in the layer, more preferably from about 60-70 wt. % tackifier, see col. 8, lines 37-46.  This overlaps the claimed amount of tackifier.  Correspondingly, the amount of styrene based elastomer is thus from about 20% to id.  The silicone oil cutting aid is used most preferably in an amount form 2-7 parts by weight based on 100 parts of elastomers +tackifiers in the composition, see col. 9, lines 39-53.  These components are within the claimed adhesive composition component ranges.
The references are analogous as they describe linerless adhesive sheets and labels.  It would have been obvious to have used the adhesive composition of Sasaki in the linerless adhesive labels of Ikeda to form the claimed invention, as Sasaki teaches that such adhesives are aggressively and permanently tacky using only light pressure and adheres to a variety of substrates upon contact, see col. 2, lines 16-30.
Regarding claim 14, Sasaki does not specify the dynamic shear at room temperature of the adhesive layer, but does teach that the adhesive provides high pressure-sensitive adhesive performance (peel, shear, and tack), see col. 10, lines 40-42.  As the adhesive composition of Sasaki is within the composition recited in claims 12-13, it is expected that the adhesive will thus also have a correspondingly high dynamic shear of at least 60 N/25mm as claimed.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (U.S. Pub. 2014/0234558) and Maughan (U.S. Pub. 2012/0258271) as applied above, and further in view of WO 2015/130422 A1.
Regarding claim 19, Ikeda and Maughan are relied upon as described above.  Although Maughan describes an adhesive deadening material, Maughan does not specify a polyurethane-acrylate varnish or polyacrylate varnish as claimed.
id.
Ikeda, Maughan, and WO ‘422 are analogous because they describe adhesive coated materials, and Maughan and WO ‘422 each describe using an adhesive deadening agent applied to an adhesive for the purpose of reducing adhesion in specific areas.  It would have been obvious to use a known deadening agent such as varnish, polyurethane, or polyacrylate as taught in WO ‘422 as the adhesive deadening agent described in Maughan to arrive at the claimed invention, as WO ‘422 teaches that such agents may be applied by means of printing in a pattern-applied approach, thus positioning the deadening agent only in selected areas.  See p. 5, line 32 through p. 6, line 7.  Maughan similarly teaches printing the deadening agent to the adhesive labels, see p. 3, [0039].


Conclusion
	All claims are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R. Walshon whose telephone number is (571) 270-5592.  The examiner can normally be reached on Monday through Friday from 9:00am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano, can be reached at (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/Scott R. Walshon/           Primary Examiner, Art Unit 1759